wz\>

§J*l

10.
11.
12.
13.
14.
15.
16.
17.
13.
19.
20.
21.
22.
23.
24."
25.
26.

ss>

_Case 2:18-cv-00585~JLR Document 65 Filed 01/30/19 Page 1 of 4

THE HoNoRABLE JAMES L. RoBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
WEYERHAEUSER COMPANY, a .
Washington corporation CASE NO. 2118-cv-00585-JLR
Plaintiff,
vs. JOINT PROPOSED SCHEDULE FOR
ADDITIONAL BRIEFING ON

NOVAE SYNDICATE 2007; APOLLO COLLATERAL ESTOPPEL AND
LIABILITY CONSORTIUM 9984; ANV ‘J.!:£:'fé"€C-"J€T;"‘§E ORDER
CASUALTY CONSORTIUM 9148; SCOR

 

UK COMPANY LTD; STARSTONE NOTE ON MOTION CALENDAR:
SYNDICATE 1301; XL CATLIN

SYNDICATE 2003; ALLIANZ JANUARY 30, 2019
UNDERWRITERS INSURANCE

COMPANY; HISCOX SYNDICATE 33;
STAR UNDERWRITING AGENTS LTD. ;
LLOYD’S SYNDICATE CVS 1919,.

 

Defendants.

 

 

COME NOW Plaintiff, Weyerhaeuser Company, and Defendants, Novae Syndicate
2007, Apolio Liabiiity Consortiurn 99'84, SCOR UK Company Ltd, Starstone Syndicate 1301,
Hiscox Syndicate 33, Star Undervvriting Agents Ltd. and Lioyd’s Syndicate CVS 1919, and,
pursuant to this Court’s Order Granting Leave for Additionai Briefing (Dkt #64), jointly

propose the following briefing schedule for the Court’s review and approval:

A ' ‘ C S
JoINT PRoPosED SCHEDULE FoR ADDITIONAL NI COI§LWB°I§§;CEK°S: FEI G

BRIEF]NG ON COLLATERAL ESTOPPEL - 1 A PROFESSIONAL LIMITED LlABlLITy coMPANY

1325 FOURTH AVENUE, SUITE1650

` CASE NO. 2218“CV*00585*JLR l SEATTLE, WASHINGTON 9810|

206-833'7555

 

 

 

:I>§*°

10.
ll.
12.
13.
14. `
15.
16.
17.
18.
l9.
20.
21.
22.
23.
24.
25.
26.

Case 2:18-cv~00585~JLR Document 65 Filed 01/30/19 Page 2 of 4

 

 

DATE BRIEF PAGE LIMIT
Opening Brief on l2 for Plaintiff and 12 for
February 8’ 2019 Collateral Estoppel Defendants collectively

 

 

February 15, 2019

 

Response Brief, if any

6 for Plaintiff and 6 for
Defendants collectively

 

 

.\‘.O`\

 

DATED this 30th day of January, 2019.

GORDON TILDEN THOMAS &

n CORDELL LLP

Via entail authorization 1.30.20] 9

/s/ Franklin D, Cordell
Franl<lin D. Cordell, WSBA No. 26392
Attorneys for Plaintiff

SCHEER, HOLT, WOODS & SCISCIANI LLP

Via entail authorization ].3 0.20]9 ,_

/s/ Jennifer Crow,

Marl< P. Scheer, WSBA No. 16651

Jennifer Crow, WSBA No. 43746
Attorneysfor Defendants Hiscox, Starr and
CVS 1919

\\
\\

\\

IO]NT PROPOSED SCHEDULE FOR ADDITIONAL
BRIEF]NG ON COLLATERAL ESTOPPEL - 2
CASE NO. 2:lS-cV-00585-JLR

NICOLL BLACK & FEIG PLLC

/s/ Curt H. Feig

/S/ Christopher W. Nicoll

Curt H. Feig, WSBA No. 19890

Christopher W. Nicoll, WSBA No. 2`0771
Attorneysfor Novae Syndicate 2007, Apollo
Liability Consortz`um 9984, SCOR UK
Company LTD, and Starstone Syndicate 1301

LANE PGWELL PC
Via telephonic authot"ization ].30120]9

/S/ Stephania Denton

Stephania Denton, WSBA No. 21920
Attorneysfor Defendant ANV Casualty
Consortinm 91 48

)

LAW OFFICES OF

NICOLL BLACK & FEIG
A pkoFEssioNAL LIMITED LIABILITV coMPANv
1325 FouRTH AVENUE, sUITE 1650
sEATTLE, wAsHlNcToN 93101
206-33847555

 

 

 

 

.\O

lO.
ll.
12.
13.
14.
15.
16.
l7.
18.
19.
20.
21.
22.
23.
24.
25.
26.

9°.\].0\

 

Case 2:18~cv-00585~JLR Document 65 Fi|eo| 01/30/19` Page 3 of 4

».WM] oRDER
For good cause shoWn, IT IS SO ORDERED.

DATED this 'O, )\%x day of giant ,' x w

JAMFIS L. R BART
UNITED sT TEs DISTRICT JUDGE

' A V OFFICES OF
JoINT PRoPosED sCHEDULE FoR ADDITIoNAL NI COI§L‘BLACK & FEIG

BRIEFING ON COLLATERAL ESTOPPEL ~ 3 A PROFESSIONAL LIMlTED LIABILITY coMPAN\'

1325 FOURTH AVENUE, SUITE 1650

CASE NO. ZZlS-CV-OOSSS-JLR l sEATTLE, wAsHlNGToN 93101

206-338-7555

 

 

lO.
11.
12.
13.
14.
15.
16.
l7.
18.
19.
20.
21.
22.
23.
24.
25,
26.

 

Case 2:18-cv-00585~JLR Document 65 Filed 01/30/19 Page 4 014

CERTIFICATE OF SERVICE

l hereby certify that on the date set forth below, l electronically filed the foregoing With

the Clerl< of the Court using the Cl\/I/CF system, Which Will send notification of such filing to

the following:

Franl<lin D. Cordell l\/larl< P, Scheer

l\/lichael P. BroWn Jennifer Crow

Greg D. Pendleton SCHEER LAW GROUP LLP

Brendan WinsloW~Nason 701 Pil<e Street, Suite 2200

GORDON TILDEN THOl\/[AS ‘ Seattle, WA 98101

& CORDELL LLP jcrow@scheerlaw.com

1001 Fourth Avenue, Suite 4000 mscheer@scheerlaw.com

Seattle, WA 98154 Attorneysfor Defendants Hiscox, Starr and
fcordell@gordontilden.com CVS 1919

mbrown@gordontilden.com
gpendleton@gordontilden.com
bWinsloW-nason@gordontilden.corn
Attorneysfor Plainti]j€ Weyerhaeuser
Company

Stephania Denton

LANE POWELL PC

1420 Fifth Avenue, Suite 4200

Seattle, WA 98111
dentons@lanepowell.com
Attorneysfol'Defendant ANV Casualty
Consortium 9148

DATED this 30th day of January, 2019.

/s/ Christopher W. Nicoll
Christopher W. Nicoll, WSBA No. 20771

A ~ ~ ~s 0\
JoINT PRoPosED sCHEDULE FoR ADDITIONAL NI ijLWB°I§§§‘~`CEK §§ m G

BRIEFING ON COLLATERAL ESTOPPEL _ 4 A PROFESSIONAL LIMITBD LIABlLITv coMPANv

1325 FOURTH AVENUE, SUl'l`B 1650

CASE NO. 2218-CV-00585-]LR sEATTLE, wAsl-IINcToN 93101

206-838-7555

 

 

